                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION


JOLENE WALDRON, as the
Personal Representative of the
Estate of Anthony R. Ybarra, Jr. a
minor,

     Plaintiff,

v.                                           Case No. 5:16-cv-658-Oc-32PRL

GREGORY SPICHER, Deputy,
individually and BILLY WOODS,
Marion County Sheriff, in his
Official Capacity,

     Defendants.




                                 ORDER

     In this § 1983 civil rights and state wrongful death case, the Court must

determine whether a law enforcement officer who prevents civilian bystanders

from performing CPR on a suicidal teenager without explanation, is nonetheless

entitled to qualified and statutory immunity. After Plaintiff Jolene Waldron’s

fourteen-year-old son, Anthony Ybarra, Jr., hung himself, neighbors and family

cut him down and began administering CPR—until Defendant Deputy Gregory

Spicher arrived and ordered them to stop. Anthony subsequently died, and

Waldron filed suit against Spicher in his individual capacity and against the
Sheriff of Marion County, now Billy Woods, in his official capacity. Waldron has

asserted a § 1983 claim against Spicher, and Florida wrongful death claims

against Spicher and Woods. Currently before the Court are Spicher’s Motion for

Summary Judgment, (Doc. 48), Woods’s Motion for Summary Judgment, (Doc.

45), Defendants’ Joint Motion to Exclude the Opinions of the Plaintiff’s Expert

Mazyar Rouhani, M.D., (Doc. 41), and Waldron’s Motion to Strike or Limit

Opinion Testimony Regarding Defendants’ Expert, Dr. Kris Sperry, (Doc. 42).

The Court received responses to each motion. (Docs. 43; 44; 54).

I. BACKGROUND

      On November 14, 2014, Anthony was informed that he was no longer

allowed to attend Belleview High School. 1 (Doc. 47-1 at 44–47). The news upset

Anthony, and on the ride home he and his mother picked up Anthony’s younger

sister, but no one spoke about the meeting. (Doc. 47-1 at 61–64, 124–26). They

arrived home around 3:00 p.m., (Doc. 47-1 at 61–62), but Waldron left around

3:40 p.m. to pick up her other son from school. (Doc. 47-1 at 64). The school was

close by, and she returned home around 3:50 p.m. (Doc. 47-1 at 65).

      Waldron noticed that Anthony was not in the living room or kitchen, so

she asked Anthony’s sister where he went. (Doc. 47-1 at 64). She stated that


      1  Anthony had emotional and behavioral disabilities and was continually
getting in trouble at Belleview. His behavior resulted in a meeting with school
officials on the day of his death. He hung himself less than three hours later.
(See Doc. 47-1 at 23–61).


                                       2
Anthony had run outside as soon as Waldron had left. (Doc. 47-1 at 64). Waldron

thought that Anthony was trying to clear his head, so after yelling for him with

no response, she went inside to make a sandwich. (Doc. 47-1 at 65–66). Soon

thereafter, Anthony’s younger brother said that he could see Anthony out his

bedroom window, but that Anthony’s feet were not touching the ground. (Doc.

47-1 at 66).

      Waldron immediately ran outside followed by her two other children,

where she found Anthony hanging from a tree by a ligature created from two

belts tied together. (Doc. 47-1 at 67–68). When she reached him, Anthony was

still swaying. (Doc. 47-1 at 72–73). Anthony’s brother ran back to the house to

get Waldron’s phone, but he could not find it. (Doc. 47-1 at 70). So Waldron ran

back to the house and got her phone, but her call to 911 was disconnected. (Doc.

47-1 at 69). Anthony’s brother ran and got a knife to cut Anthony down, but he

could not reach the belts. (Doc. 47-1 at 70).

      During this time, Waldron’s neighbors, Christina and Ronald Jay Timson,

heard her screams and came over. (Doc. 47-1 at 71–72). It was approximately

one minute from when Mr. Timson originally heard Waldron’s screams to when

he arrived at the scene. (Doc. 48-2 at 13). Mrs. Timson called 911, (Doc. 52),

while Mr. Timson, a former paramedic, summoned Waldron to get a knife so he

could cut Anthony down. (Docs. 47-1 at 72; 48-1 at 12). Waldron did not see the

knife that Anthony’s brother had retrieved, so she ran back to her house and


                                        3
grabbed a butcher knife, which Mr. Timson used to free Anthony from the

ligature. (Docs. 47-1 at 71–72).

      When they cut Anthony down, Waldron stated that he was not cyanotic, 2

and after Mr. Timson began CPR, Waldron observed Anthony exhale at least

once. (Doc. 47-1 at 72–73). Mr. Timson checked Anthony’s body temperature,

airway, and pulse. 3 (Doc. 48-2 at 13). Mr. Timson could not tell if Anthony was

cyanotic because of Anthony’s ethnicity, which he described as some type of

“African-American descent . . . some type of nonwhite ethnicity.” (Doc. 48-2 at

13). He observed that Anthony had a very faint pulse on his carotid artery and

was not cold to the touch. (Doc. 48-2 at 14, 20).

      While Mr. Timson was performing CPR, Waldron called Karen VanEs,

her boyfriend’s mother, who was a nurse and lived nearby. (Doc. 47-1 at 72–73).

Mrs. VanEs remembers her husband, Steven VanEs, answering the phone at

4:04 p.m. (Doc. 48-3 at 25). She remembered the specific time because she had

been working nights and was awoken by the sound of someone yelling on the




      2 Cyanotic refers to the blue color a person becomes when their tissue is
not receiving sufficient levels of oxygen. (Doc. 48-6 at 17).
      3 Mr. and Mrs. Timson both acknowledged that Mr. Timson has a liver
condition from which he almost died. The condition causes him to have both
short and long-term memory loss. He remembers some things specifically, but
for others he was just “putting the pieces together.” This Order only uses his
testimony that was corroborated by either other testimony or Mr. Timson’s
statement to the police immediately following the event.


                                        4
phone. (Doc. 48-3 at 25). Mr. and Mrs. VanEs arrived less than three minutes

later, (Doc. 48-3 at 26), and Mrs. VanEs jumped out of the car and began

assisting Mr. Timson with CPR. (Doc. 47-1 at 76). The 911 recording indicates

that Mr. Timson performed CPR for at least four minutes before Mrs. VanEs

arrived. (Doc. 51). Mrs. VanEs stated that when she arrived, Anthony was not

blue and was warm. (Doc. 48-3 at 54–55).

      A few minutes after Mrs. VanEs reached Anthony, Deputy Spicher

arrived on scene. 4 (Docs. 48-3 at 36; 47-1 at 77). Waldron testified that Spicher

walked up to the scene, and without examining Anthony, ordered Mrs. VanEs

and Mr. Timson to stop CPR. (Doc. 47-1 at 78, 140–41). According to Waldron,

Spicher’s initial command fell on deaf ears, until he reiterated, “I said stop and

back away.” (Doc. 47-1 at 79, 142). Mr. Timson also recalled that Spicher showed

up, surveyed the scene, and asked that he and Mrs. VanEs step away. (Doc. 48-

2 at 21). Mrs. VanEs remembers Spicher telling her and Mr. Timson to step

away, but that she protested, claiming she felt a radial pulse. (Doc. 48-3 at 36–

37). Spicher told her she felt a pulse because she was doing CPR. (Doc. 48-3 at



      4 Mrs. VanEs testified that she and Mr. Timson were on their fifth round
of compressions, at an interval of thirty compressions for every two breaths,
when Spicher arrived. She estimated this to be between three and four minutes.
(Doc. 48-3 at 36–37). Waldron stated that a “couple minutes” elapsed before
Spicher arrived. (Doc. 47-1 at 77). However, listening to the 911 audio recording
and using the recording’s timer, it appears as though Spicher arrives less than
a minute after Mrs. VanEs. (Doc. 52).


                                        5
37). Mr. VanEs remembers walking up to Anthony at the moment Spicher told

Mrs. VanEs and Mr. Timson to stop CPR, and in response to Mrs. VanEs’s

objection he heard Spicher respond: “I said to stop.” (Doc. 48-4 at 16–17). At

that point, Mrs. VanEs and Mr. Timson ceased CPR, (Doc. 48-2 at 22), and Mr.

VanEs heard Spicher call over his radio that it was a 10-7 and not to rush, 5

(Doc. 48-4 at 17). Mrs. Timson also saw Mr. Timson back away from Anthony

as soon as Spicher arrived, but she did not hear what was said. (Doc. 48-1 at

17). No one saw Spicher check Anthony for signs of life. (Docs. 47-1 at 78, 140–

41; 48-2 at 21; 48-3 at 69; 48-4 at 33–34; 48-5 at 18).

      A short but indeterminate amount of time later, 6 a fire truck arrived,

followed shortly after by an ambulance. The team of EMTs from the firetruck



      5A “10-7,” also referred to as a “signal 7” or “code 7,” means that there is
a deceased individual at the scene. (Doc. 54-1 at 5).
      6 Each witness has a slightly different memory of how long it took for the
Emergency Medical Technicians (“EMT”) to arrive. Waldron said a few minutes
elapsed between Spicher’s and the EMTs’ arrival. (Doc. 47-1 at 79). But she was
not documenting when events occurred, and when pressed in her deposition
could only say that it was a short while. (Doc. 47-1 at 79). Mrs. Timson said it
was “minutes” from when Spicher arrived until the EMTs arrived. (Doc. 48-1 at
17). Mr. Timson said it was “within a minute.” (Doc. 48-2 at 23). Mrs. VanEs
said that “it was probably a good two to three more minutes” before EMS
arrived. (Doc. 48-3 at 38). Mr. VanEs estimated that it was between three to
five minutes from when Spicher halted CPR to when the paramedics arrived.
(Doc. 48-4 at 18).
      The Marion County Sheriff’s Office “Incident Detail Report,” or CAD
Report, states that Spicher was assigned, en route, and arrived at 4:07:34 p.m.
(Doc. 50-1 at 1–2). This timeline clearly indicates an error in the system’s
reporting. It is also unclear at what time Spicher declared a “signal 7”—it could

                                        6
were directed to Anthony. (Docs. 48-3 at 38; 48-6 at 16). However, Spicher

stopped the group and only allowed EMT Warren to approach Anthony. (Docs.

47-1 at 82; 48-6 at 16). Warren physically assessed Anthony and noted that he

was severely cyanotic, his neck was elongated, his arms, legs, neck, back, and

abdomen were warm, and he had no lividity. 7 (Doc. 48-6 at 17–19, 41). Warren

then used his Lifepak 12 monitor via fast patches to determine that Anthony

had a pulseless electrical activity (“PEA”) rhythm of twenty-four beats per

minute. (Doc. 48-6 at 16, 20–21); (see also Doc. 47-1 at 82).

      Upon discovering that Anthony had a PEA, Warren attempted to have

Spicher allow Lieutenant Kevin Christensen, the senior paramedic, to come

over to Anthony, but Spicher was on the phone and did not hear Warren. (Doc.

48-6 at 23). Warren yelled louder, which alerted Christensen, and he

immediately went to Warren and Anthony. (Doc. 48-6 at 23). The two began




have been at 4:07:34 p.m. or at 4:08:14 p.m. (Doc. 50-1 at 2). Defendants claim
that the “signal 7” was called in at 4:08:14. The “Prehospital Care Report
Summary” by Marion County Fire Rescue EMT David Warren states that his
team was dispatched at 4:01:58 p.m., arrived on scene at 4:08:27 p.m., and made
patient contact at 4:10:00 p.m. (Doc. 48-7 at 1). Mr. Timson stated that after he
stopped CPR and began walking away, the EMTs were coming through the
brush. (Doc. 48-2 at 34). Thus, there is no way of knowing with precision how
long Spicher was actually on the scene and how much time elapsed between
when CPR was halted and when the EMTs arrived.
      7 Warren describes lividity as “pooling on his person, of blood, a darker
color, which would indicate a longer downtime of cardiac arrest.” (Doc. 48-6 at
19).


                                        7
CPR, and the remaining paramedic from Warren’s group, and the ambulance’s

rescue crew, went to assist. (Doc. 48-6 at 23). The EMTs placed Anthony on a

stretcher and transported him via ambulance to The Villages Regional Hospital.

(Doc. 48-6 at 24). On the way to the hospital, Anthony sustained return of

spontaneous circulation (“ROSC”). (Doc. 48-6 at 28).

      After the ambulance departed, Spicher approached Waldron and told her:

“I don’t want to get your hopes up, but they found a pulse.” (Doc. 47-1 at 83).

Later at the hospital, Spicher told Waldron: “It could have been worse; there

could have been a loaded gun in the house.” (Doc. 47-1 at 87). Anthony was air

lifted to Shands Hospital in Gainesville, Florida, where he survived for more

than a week. (Doc. 47-1 at 87–88). But unfortunately, Anthony died without

regaining consciousness.

      Spicher’s recollection of several important events differs from other

witnesses’. First, Spicher states that he checked Anthony for signs of life. (Docs.

48-8 at 2–3; 54-1 at 9, 13). Spicher claims that Anthony was very cyanotic, had

no carotid pulse, had pooling and muddling of the blood along his chest and

back, and had cold limbs. (Docs. 48-8 at 2–3; 54-1 at 13). Second, although

Spicher agreed that he did not have the authority to declare someone deceased,

he claims it was a custom for Marion County Sheriff’s Office deputies to do so.

(Doc. 54-1 at 7).




                                        8
      After the incident, the Marion County Sheriff’s Office conducted an

Internal Affairs investigation which concluded that “Spicher’s actions at the

time of his arrival, in as far as his commands to civilians, were not proper as to

his role of a law enforcement officer and the Marion County Sheriff’s Office.”

(Doc. 45-2 at 15). Additionally, EMT Warren stated that Anthony did not meet

the “death-in-the-field” protocol because Anthony had cardiac activity. (Doc. 48-

6 at 50). In support of its decision, the Internal Affairs report states: “CPR

training will teach you that you don’t cease CPR once it begins, unless the

person administering it is relieved by medical personnel or becomes exhausted.

Deputy Spicher made, what he believed at the time, a correct decision when

giving the order [to cease CPR]; however, he lacked the facts to do so.” (Doc. 45-

2 at 14).

      Waldron filed a three-count Amended Complaint, alleging medical

indifference in violation of 42 U.S.C. § 1983 against Spicher (Count I), wrongful

death under Florida law against Woods (Count II), and wrongful death under

Florida law against Spicher (Count III). (Doc. 9).

II. SUMMARY JUDGMENT

      Spicher seeks summary judgment in his favor, claiming he is entitled to

qualified immunity because the undisputed material facts show that he did not

violate a clearly established constitutional right. (Doc. 48 at 2). Additionally,

Spicher asserts that he is entitled to statutory immunity on the Florida


                                        9
wrongful death claim, and that the evidence fails to support a claim for punitive

damages. (Doc. 48 at 2). Woods claims that Spicher was not negligent, and

therefore he cannot be vicariously liable, or alternatively, that he is entitled to

statutory immunity. (Doc. 45 at 5–6).

      A. Deputy Spicher’s Qualified Immunity Claim

      Spicher claims that he is entitled to qualified immunity because his

actions did not amount to deliberate indifference to a serious medical need.

(Doc. 48 at 15). Further, he asserts that his actions were reasonable under the

circumstances and that the brief time CPR was halted does not shock the

conscience. (Doc. 48 at 16–17).

      “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments about open legal questions. When properly

applied, it protects all but the plainly incompetent or those who knowingly

violate the law.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (quotations

omitted) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). The government

official has the initial burden of establishing his entitlement to qualified

immunity by proving that he was acting within the scope of his discretionary

authority. Estate of Cummings v. Davenport, No. 17-13999, 2018 WL 4705723,

at *3 (11th Cir. Oct. 2, 2018). Once proven, the burden shifts to the plaintiff,

who, to overcome qualified immunity, must demonstrate that the government

actor violated a “clearly established statutory or constitutional right[] of which


                                        10
a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982). The parties do not dispute that Spicher was acting within his

discretionary authority. 8 (Docs. 48 at 12; 54 at 7, 18–19). Instead, Waldron

asserts that Spicher violated Anthony’s Fourteenth Amendment substantive

due process rights when he ordered the discontinuation of CPR and did not

allow all the responding EMTs to assist Anthony.

            1. Waldron has put forward a viable Fourteenth Amendment

substantive due process claim.

      The Due Process Clause of the Fourteenth Amendment provides that

“[n]o State shall . . . deprive any person of life, liberty, or property, without due



      8 Although Waldron concedes that Spicher was acting within the scope of
his discretionary authority, the Court is not so sure. In Davenport, a case
decided as this opinion was being finalized, the Eleventh Circuit stated that an
action is within an official’s discretionary authority, if it was “(1) undertaken
pursuant to the performance of his duties, and (2) within the scope of his
authority.” Davenport, 2018 WL 4705723, at *3 (quotation marks omitted)
(quoting Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1282 (11th Cir. 1998)). The
Eleventh Circuit held that a prison warden exceeded the scope of his authority
under Alabama law by making end-of-life care decisions for an inmate, despite
having legal authority to make certain other medical decisions. Id. at *5–6.
Here, it is likely that Spicher does not have legal authority under Florida law
to declare someone dead, and doing so may have exceeded the scope of his
authority. See id. at *3; Op. Att’y Gen. Fla. 078-46 (1978) (“No statute
authorizes or requires a sheriff, deputy sheriff, or certified emergency medical
technician to officially pronounce or officially declare a person dead. No
immunity is provided by law to a sheriff, deputy sheriff, or certified emergency
medical technician who undertakes to declare or pronounce a person dead.”).
However, because no party raised the issue and it would not change the
outcome, the Court declines to address it further.


                                         11
process of law.” U.S. Const. amend. XIV, § 1. The Due Process Clause “was

intended to prevent government officials from abusing their power, or

employing it as an instrument of oppression.” Waddell v. Hendry Cty. Sheriff’s

Office, 329 F.3d 1300, 1305 (11th Cir. 2003) (quotation marks omitted) (quoting

Cty. of Sacramento v. Lewis, 523 U.S. 833 (1998)). However, it is only “a

limitation on the State’s power to act” and “[n]othing in the language of the Due

Process Clause itself requires the State to protect the life, liberty, and property

of its citizens against invasion by [non-state] actors.” Id.

      Although the Due Process Clause “does not confer an entitlement to such

governmental aid as may be necessary to realize all the advantages of [life,

liberty, and property],” it does afford protection against unwarranted

government interference. DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489

U.S. 189, 196 (1989) (quotation marks omitted) (alterations omitted) (quoting

Harris v. McRae, 448 U.S. 297, 317–18 (1980)). Originally, there were two

circumstances where the Constitution imposed an affirmative duty of care on

the state: (1) where the state takes a person into custody, confining him against

his will and leaving him unable to care for himself; and (2) when the state

creates the danger or renders a person more vulnerable to an existing danger.

Id. at 198–99; Waddell, 329 F.3d at 1305; K.W. v. Lee Cty. Sch. Bd., 67 F. Supp.

3d 1330, 1336 (M.D. Fla. 2014). However, the “state-created danger” doctrine

has been replaced, and “conduct by a government actor [in a noncustodial


                                        12
setting] will rise to the level of a substantive due process violation only if the

act can be characterized as arbitrary or conscience shocking in a constitutional

sense.” 9 Waddell, 329 F.3d at 1305.

      Here, Anthony was not in custody; rather, Waldron asserts that Spicher’s

actions shock the conscience. (Doc. 54 at 12–13). The Supreme Court has stated

that “the measure of what is conscience shocking is no calibrated yard

stick. . . .” 10 Lewis, 523 U.S. at 847. The Eleventh Circuit, in Waddell, set forth



      9  The Eleventh Circuit determined that the “special danger” and “special
relationship” doctrines were superseded by the Supreme Court’s decision in
Collins v. City of Harker Heights, 503 U.S. 115 (1992). Waddell, 329 F.3d at
1305 (citing White v. Lemacks, 183 F.3d 1253, 1257–59 (11th Cir. 1999)). Other
circuits, similarly, have declined to adopt the “state-created danger” theory. See
Hasenfus v. LaJeunesse, 175 F.3d 68, 73 (1st Cir. 1999); Saenz v. City of
McAllen, 396 F. App’x 173, 178 (5th Cir. 2010) (unpublished decision)
(discussing the history of the Fifth Circuit’s reluctance to adopt the state-
created danger theory). However, despite the Eleventh Circuit’s holding that
Collins abrogated the “special danger” and “special relationship” doctrines,
many courts still allow them. See, e.g., Kedra v. Schroeter, 876 F.3d 424, 436
(3d Cir. 2017), cert. denied, 138 S. Ct. 1990 (2018); Maxwell v. Cty. of San Diego,
708 F.3d 1075, 1082–83 (9th Cir. 2013); Robinson v. Lioi, 536 F. App’x 340, 346
(4th Cir. 2013); Gray v. Univ. of Colo. Hosp. Auth., 672 F.3d 909, 922 (10th Cir.
2012); Okin v. Vill. of Cornwall-On-Hudson Police Dep’t, 577 F.3d 415, 428 (2d
Cir. 2009); King ex rel. King v. E. St. Louis Sch. Dist. 189, 496 F.3d 812, 818
(7th Cir. 2007) (applying a “state-created danger” doctrine, but requiring as an
element that the affirmative action “shock the conscience”); Jones v. Reynolds,
438 F.3d 685, 690 (6th Cir. 2006).
      10 The “shocks-the-conscience” standard has been criticized. See, e.g.,
Lewis, 523 U.S. at 861–62 (Scalia, J., concurring). In expressing his
dissatisfaction with the standard, Judge Richard Posner of the Seventh Circuit
has proposed a much simpler standard for substantive due process claims:
      Shouldn’t it be enough to say that it violates the due process clause
      for a government employee acting within the scope of his

                                        13
general parameters for showing a substantive due process violation in a

noncustodial setting:

      [A] showing of negligence is insufficient to make out a
      constitutional due process claim. Lewis, 523 U.S. 833, 118 S. Ct.
      1708, 1718, 140 L. Ed. 2d 1043 (1998). And even intentional
      wrongs seldom violate the Due Process Clause. Acts “intended to
      injure in some way unjustifiable by any government interest” are
      “most likely to rise to the conscience-shocking level.” Id. But, even
      conduct by a government actor that would amount to an
      intentional tort under state law will rise to the level of a
      substantive due process violation only if it also “shocks the
      conscience.” Dacosta v. Nwachukwa, 304 F.3d 1045, 1048 (11th
      Cir. 2002).
            “[O]nly the most egregious official conduct can be said to be
      arbitrary in the constitutional sense.” Lewis, 118 S. Ct. at 1716
      (quotation and citation omitted). Determinations of what is
      egregious conduct must not be made in the glow of hindsight;
      decisions made by a government actor must be egregious—that is,
      shock the conscience—at the time the government actor made the
      decision.

Waddell, 329 F.3d at 1305.

      The Eleventh Circuit then looks to the deliberate indifference standard

utilized in custodial situations to provide a foundation for analyzing a

substantive due process claim in a noncustodial setting. Id. (“In this non-

custodial setting, a substantive due process violation would, at the very least,




      employment to commit a reckless act that by gratuitously
      endangering a person results in an injury to that person? Are there
      not virtues in simplicity, even in law?
Slade v. Bd. of Sch. Dirs. of City of Milwaukee, 702 F.3d 1027, 1033 (7th Cir.
2012).


                                       14
require a showing of deliberate indifference to an extremely great risk of serious

injury to someone in Plaintiffs’ position.”). However, in using the deliberate

indifference standard, the Eleventh Circuit appears to require something

additional to rise to the level of “conscience-shocking.” See Davis v. Carter, 555

F.3d 979, 983 (11th Cir. 2009) (stating that in the school setting, deliberate

indifference is insufficient to shock the conscience, but then stating in a footnote

that in other situations deliberate indifference may be sufficient); Waddell, 329

F.3d at 1306 (stating in a footnote that the deliberate indifference standard may

be too low). We begin first by inquiring whether Spicher’s actions meet the

deliberate indifference standard.

      In custodial settings, the Eighth and Fourteenth Amendments protect

inmates and detainees from prison officials’ deliberate indifference to serious

medical needs. 11 Dang ex rel. Dang v. Sheriff, Seminole Cty., 871 F.3d 1272,

1279 (11th Cir. 2017). In such situations, deliberate indifference to an

extremely great risk of injury has three elements: “(1) subjective knowledge of



      11 The Eleventh Circuit defines “a serious medical need [a]s . . . one that
is so obvious that even a lay person would easily recognize the necessity for a
doctor’s attention[,]” and “that, if left unattended, poses a substantial risk of
serious harm.” Melton v. Abston, 841 F.3d 1207, 1221–22 (11th Cir. 2016)
(quotation marks omitted) (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d
1176, 1187 (11th Cir. 1994), overruled on other grounds by Hope, 536 U.S. at
739, and Mann v. Taser Intern., Inc., 588 F.3d 1291, 1307 (11th Cir. 2009)). It
was objectively reasonable that Anthony, who was not breathing, had a serious
medical need, and that Spicher knew it. (Doc. 48-8 ¶ 10).


                                        15
a risk of serious harm; (2) disregard of that risk; (3) by conduct that is more

than mere negligence.” 12 Id. at 1280 (quoting McElligott v. Foley, 182 F.3d

1248, 1255 (11th Cir. 1999)); Waddell, 329 F.3d at 1306. Conduct constituting

deliberate indifference to serious medical needs includes:

      (1) grossly inadequate care; (2) a decision to take an easier but less
      efficacious course of treatment; and (3) medical care that is so
      cursory as to amount to no treatment at all. A defendant who
      unreasonably fails to respond or refuses to treat an inmate’s need

      12Some Eleventh Circuit opinions have defined the third element as
“more than gross negligence.” See, e.g., Townsend v. Jefferson Cty., 601 F.3d
1152, 1158 (11th Cir. 2010). However, the Eleventh Circuit in Melton stated
that “more than gross negligence” misstates the law:
      In Townsend v. Jefferson Cty., 601 F.3d 1152, 1158 (11th Cir.
      2010), a panel of this Court stated that under Cottrell v. Caldwell,
      85 F.3d 1480, 1490 (11th Cir. 1996) and Farmer v. Brennan, 511
      U.S. 825, 847, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994), “a claim
      of deliberate indifference requires proof of more than gross
      negligence.” We disagree with that conclusion for three main
      reasons. First, the “more than mere negligence” standard in
      McElligott is more consistent with Farmer than the “more than
      gross negligence” standard in Townsend. Farmer, 511 U.S. at 847,
      114 S. Ct. 1970 (holding that deliberate indifference requires
      subjective risk of serious harm and disregard of that risk by
      “failing to take reasonable measures to abate it”). Second, the
      phrase “more than gross negligence” is not found in either Cottrell
      or Farmer. Third, the panel in Cottrell found no deliberate
      indifference where the plaintiff failed to prove the “subjective
      intent element prescribed in Farmer” and, therefore, did not reach
      whether Farmer requires “more than mere negligence” or “more
      than gross negligence.” Cottrell, 85 F.3d at 1491–92. Because
      McElligott is the earliest Eleventh Circuit case after Farmer to
      directly address the degree of culpability required under Farmer,
      we must follow it. Morrison v. Amway Corp., 323 F.3d 920, 929
      (11th Cir. 2003).
Melton, 841 F.3d at 1223 n.2.


                                        16
      for medical care or one who delays necessary treatment without
      explanation or for non-medical reasons may also exhibit deliberate
      indifference.

Melton, 841 F.3d at 1223 (citations omitted);

      “An official disregards a serious risk by more than mere negligence when

he or she knows that an inmate is in serious need of medical care, but he or she

fails or refuses to obtain medical treatment for the inmate.” Dang, 871 F.3d at

1280 (alterations adopted) (quotation marks omitted) (quoting Lancaster v.

Monroe Cty., 116 F.3d 1419, 1425 (11th Cir. 1997), overruled on other grounds

by LeFrere v. Quezada, 588 F.3d 1317, 1318 (11th Cir. 2009)). In situations

where medical care is provided, a government official may nonetheless act with

deliberate indifference by delaying treatment without a valid reason. Id. In

determining whether an officer’s act or omission exceeds mere negligence, the

act or omission must be scrutinized in the context of the medical need. See also

Bozeman v. Orum, 422 F.3d 1265, 1273 (11th Cir. 2005), overruled on other

grounds by Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015). “A delay in care for

known unconsciousness brought on by asphyxiation is especially time-

sensitive. . . . Still, the right reason for the delay can make a delay of any

duration tolerable.” Id. In Bozeman, prison guards could “offer no explanation—

medical or non-medical—for the failure to (1) check [the inmate’s] breathing or

pulse; (2) call for medical assistance; or (3) administer CPR themselves . . . .”

Id. The Eleventh Circuit held that “[w]hen prison guards ignore without


                                       17
explanation a prisoner’s serious medical condition that is known or obvious to

them, the trier of fact may infer deliberate indifference.” Id. (quotation marks

omitted) (quoting Harris v. Coweta Cty., 21 F.3d 388, 393 (11th Cir. 1994))

(holding that officers were deliberately indifferent for waiting fourteen minutes

before summoning medical care for an unconscious inmate).

      Spicher’s actions were deliberately indifferent to Anthony’s serious

medical need. See Dang, 871 F.3d at 1280; Bozeman, 422 F.3d at 1273. Spicher

acknowledged Anthony’s serious medical condition, (Doc. 48-8 ¶ 10), and with

no legitimate “explanation—medical or non-medical—” prevented time-critical

life-saving efforts, Bozeman, 422 F.3d at 1273. Given the gravity of Anthony’s

need, the decision to disregard the risk and to stop CPR without reason exceeds

negligence. See Bozeman, 422 F.3d at 1273. However, even though Spicher’s

actions constitute deliberate indifference, that is only the foundation for

potential liability in a noncustodial substantive due process claim. Waddell, 329

F.3d at 1305 & n.5. For qualified immunity to be unavailable, Spicher’s actions

must go beyond the “more than mere negligence” element and shock the

conscience.

      Here, viewing the facts in the light most favorable to Waldron, Spicher’s

actions rise to the conscience-shocking level. There is no doubt that Anthony

had a serious medical need, and although it is unclear whether CPR would have

changed the outcome, it was unquestionable that Anthony would die without it.


                                       18
In complete disregard of Anthony’s serious medical needs, Spicher arrived on

scene and, without assessing Anthony, ordered Mr. Timson and Mrs. VanEs to

stop CPR. 13 (Docs. 7-1 at 78, 140–41; 47-1 at 78–79, 140–42; 48-2 at 21; 48-3 at

36–37, 69; 48-4 at 16–17, 33–34; 48-5 at 18). No competing emergency

obligations or law enforcement concerns existed that required the immediate

cessation of CPR—much less before an examination of Anthony or until EMTs

arrived. See Lewis, 523 U.S. at 852–53. Spicher was even given an additional

opportunity to consider and change his decision when Mrs. VanEs protested his

command, telling him that she felt a pulse. (Docs. 48-3 at 36–37; 48-4 at 16–17;

54-1 at 12–14). Although there was no downside in allowing the resuscitation

efforts to continue, Spicher doubled down and ordered Mr. Timson and Mrs.

VanEs to move away from Anthony. (Docs. 47-1 at 79, 142; 48-4 at 16–17).

      Additionally, Spicher’s lack of a reasonable law enforcement purpose for

stopping CPR makes his decision egregious. See Waddell, 329 F.3d at 1305.

Other than his subjective belief that CPR was futile, Spicher could not

articulate any reason for stopping CPR. (Doc. 54-1 at 12–14). As the Internal



      13 Spicher has put forth evidence, mainly his deposition and affidavit,
(Docs. 54-1; 48-8), that indicate he did check Anthony for signs of life and found
none. However, at this stage of the litigation the Court must view the facts in
the light most favorable to Waldron, the nonmoving party. Simmons v.
Bradshaw, 879 F.3d 1157, 1163–64 (11th Cir. 2018). It will be for the jury to
resolve this genuine dispute of material fact. See Simmons, 879 F.3d at 1163–
65.


                                       19
Affairs report concluded, it is obvious to a reasonable law enforcement officer in

that situation “that you don’t cease CPR once it begins, unless the person

administering it is relieved by medical personnel or becomes exhausted.” (Doc.

45-2 at 14). 14 Despite Spicher’s statement that it was common practice for

deputies to declare death in “obvious” situations, (Doc. 54-1 at 7), he lacked such

authority, (Docs. 45-2 at 14; 48-5 at 25–27). However, even if Spicher had the

authority to do so, he did not have the facts necessary to declare Anthony dead,

and nothing prevented his further triage of Anthony. (See Docs. 45-2 at 14; 48-

6 at 50 (stating that Anthony’s cardiac activity meant he did not meet the

“death-in-the-field” protocol)); see also Lewis, 523 U.S. at 852–53. Ultimately,

Spicher’s command for Mr. Timson and Mrs. VanEs to stop CPR, without

physically assessing Anthony and with no legitimate law enforcement purpose

for doing so, is conscience-shocking. See Waddell, 329 F.3d at 1305; Olson v.

Barrett, No. 6:13-CV-1886-ORL, 2015 WL 1277933, at *11 (M.D. Fla. Mar. 20,

2015) (“Lieutenant Bell, a commanding officer on scene . . . on two occasions

prevented a nurse from rendering aid, which shocks the conscience.”). 15


      14 In his briefing, Spicher’s counsel speaks of a chaotic situation with
knives present as justifying Spicher’s actions. (Doc. 48 at 17). However, neither
Spicher’s own testimony nor anything else in the record support this conclusion.
While the Court can imagine a situation where a law enforcement officer might
have a legitimate law enforcement or security reason for stopping CPR, in the
light most favorable to Waldron, none is present here.
      15 To further demonstrate the conscience-shocking nature of Spicher’s
decision, the Court analogizes this case to a similar situation: If an individual

                                        20
      Spicher will be able to assert his qualified immunity defense at trial.

Simmons, 879 F.3d at 1163–65. After hearing the evidence, a jury may decide

to believe some or all of Spicher’s version of events. However, viewing the facts

in the light most favorable to Waldron, Spicher’s actions shock the conscience.

            2. Anthony’s constitutional right was clearly established.

      Although    Spicher    violated    Anthony’s    Fourteenth     Amendment

substantive due process rights, qualified immunity still attaches if that right

was not clearly established at the time of the alleged constitutional violation. A

constitutional right can be clearly established in three ways. First, and most

favored by the Eleventh Circuit, is prior case law on point that puts the

government actor on notice that his conduct violates the constitution. Melton,

841 F.3d at 1221. Only decisions from the Supreme Court, the Eleventh Circuit,

or the Florida Supreme Court qualify to put the government actor on notice. Id.

Second, a broad principle of law can apply to a specific set of facts to put the

government actor on notice. Id. However, this exception is rare, and:

      To find that a broad principle of law clearly establishes the law as
      to a specific set of facts, it must do so with obvious clarity to the
      point that every objectively reasonable government official facing
      the circumstances would know that the official’s conduct did
      violate federal law when the official acted.


was shot and bystanders were putting pressure on the wound to prevent that
individual from bleeding to death, a law enforcement officer’s command, given
without reason, that prohibited the bystanders’ rescue efforts would shock the
conscience.


                                        21
Coffin v. Brandau, 642 F.3d 999, 1015 (11th Cir. 2011) (en banc) (quotations

omitted) (quoting Vinyard v. Wilson, 311 F.3d 1340, 1351 (11th Cir. 2002)). In

applying this principle, “[t]he reasoning, though not the holding of prior cases

can also send the same message to reasonable officers in novel factual

situations.” Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005)

(quotations omitted) (quoting Hope, 536 U.S. at 743). Third, a plaintiff can show

that “this case fits within the exception of conduct which so obviously violates

th[e] constitution that prior case law is unnecessary.” Id. (citations omitted).

The critical inquiry is whether the law enforcement officer had fair notice that

his conduct was unconstitutional. McClish v. Nugent, 483 F.3d 1231, 1248 (11th

Cir. 2007).

      This Court has found only one Eleventh Circuit case factually similar

enough to warrant discussion. See Hamilton ex rel. Hamilton v. Cannon, 80

F.3d 1525, 1529 (11th Cir. 1996). In Hamilton, fourteen-year-old Kim Hamilton

was thrown into a municipal pool and she collapsed trying to get out. Id. at

1527–28. Immediately, a trained bystander began administering CPR, and

Hamilton had a pulse and shallow breaths. Id. at 1528. A sheriff’s deputy

arrived and ordered everyone away from the scene. Id. The bystander objected,

but the deputy, who believed the EMTs would be arriving shortly, ordered her

away and did not undertake CPR himself. Id. However, the EMTs were

confused about where to go and did not arrive immediately. Id. The bystander


                                       22
ran to her nearby home, retrieved her Red Cross CPR certification card, and

returned to the pool. Id. During this time, no one provided medical treatment

to Hamilton. Id. The deputy then allowed the bystander to recommence CPR,

but Hamilton had already died. Id.

      In the subsequent § 1983 suit by Hamilton’s estate, the deputy asserted

qualified immunity. Id. at 1527. The Eleventh Circuit held that on June 6, 1990,

the date the events occurred, it was not clearly established that the deputy’s

actions were unconstitutional. Id. at 1532. The court did not declare whether

such a right existed, and because Hamilton was decided when the Eleventh

Circuit still recognized the “special relationship” and “special danger” doctrines,

it is not dispositive either way. See Waddell, 329 F.3d at 1305.

      Nonetheless, a broad legal principle can still clearly establish a right in

relation to a particular factual scenario if it does so with “obvious clarity.”

Brandau, 642 F.3d at 1015. Although custodial situations differ because they

impose a constitutional duty of care, the broad legal principle that a government

actor cannot deny the ability of an individual to receive care without

supplanting such care applies here. See id.; Hill, 40 F.3d at 1187 (holding that

state actors violate the Eighth Amendment by delaying treatment for life

threatening emergencies and in “situations where it is apparent that delay

would detrimentally exacerbate the medical problem.”). Supreme Court and

Eleventh Circuit precedent hold that the prevention of necessary medical


                                        23
treatment for an individual in custody violates the Constitution. See, e.g.,

Lewis, 523 U.S. at 851 (“[W]hen the State by the affirmative exercise of its

power . . . renders [an individual] unable to care for himself, and at the same

time fails to provide for his basic human needs—e.g., . . . medical care . . .—it

transgresses the substantive limits on state action . . . .” (quoting DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989)); Estelle, 429 U.S.

at 104–05; Hill, 40 F.3d at 1187.

      Here, Spicher rendered Anthony unable to care for himself through the

help of his family and neighbors, and at the same time failed to provide medical

care. See Lewis, 523 U.S. at 851; (Docs. 45-2 at 14; 54-1 at 12–14). As a law

enforcement officer, Spicher was aware that he could not use his authority to

cut off medical aid to a person in need without a legitimate and reasonable

purpose for doing so. See Lewis, 523 U.S. at 851. The plethora of Eighth

Amendment case law makes this clear, see, e.g., Estelle, 429 U.S. at 103–04,

and this specific factual situation is encompassed by that principle.

      Additionally, it is obvious to any reasonable law enforcement officer that

Spicher’s conduct violated the Constitution. Spicher’s own department found

that his actions were improper and constituted a “dereliction of duty.” (Doc. 45-

2 at 14–15). It is obvious to any first responder that you do not cease life saving

efforts absent a necessary and compelling reason to do so—case law explicitly

stating such is unnecessary. Although not binding precedent, other courts have


                                        24
recognized that using one’s authority as a law enforcement officer to cut off

necessary aid is obviously unconstitutional. See Ross v. United States, 910 F.2d

1422, 1433 (7th Cir. 1990) (holding that “a reasonable police officer . . . should

have known that he could not use [his] authority to prevent private rescue

efforts.”); Olson, 2015 WL 1277933, at *11 (finding that case law was

unnecessary for officers who prevented bystanders from helping an unaided

gunshot victim to know that their conduct was unconstitutional). Therefore,

taking the facts in the light most favorable to Waldron, Spicher was on notice

that his actions were unconstitutional. Accordingly, Spicher is not entitled to

qualified immunity.

       B. Punitive Damages

      Spicher also seeks summary judgment on Waldron’s demand for punitive

damages related to her § 1983 claim. Spicher argues that “[t]he summary

judgment evidence does not show that Defendant Spicher actions [sic] were

motivated by evil intent or involves [sic] callous or reckless indifference to

federally protected rights.” (Doc. 48 at 23). For the same reasons stated supra

Part II.A, this claim fails.

      The requisite culpability standard for punitive damages is similar to the

“shocks the conscience” standard under the qualified immunity analysis and

the “wanton or willful” standard under the statutory immunity analysis. See

H.C. ex rel. Hewett v. Jarrard, 786 F.2d 1080, 1089 (11th Cir. 1986) (“Punitive


                                       25
damages are appropriate [in § 1983 cases] where a defendant’s conduct is

motivated by evil intent or involves callous or reckless indifference to federally

protected rights.”). While there is no evidence that Spicher acted with evil

intent, the evidence, viewed in the light most favorable to Waldron, shows that

Spicher may have acted with callous or reckless indifference to Anthony’s

rights. Therefore, whether punitive damages are appropriate is a jury question.

      C. The Wrongful Death Claim

            1. Whether Spicher is entitled to sovereign immunity.

      Under Florida Statute § 768.28(9)(a), state officers, employees, and

agents are immune from state lawsuits based on “any act, event, or omission of

action in the scope of her or his employment or function.” Fla. Stat.

§ 768.28(9)(a). “The immunity may be pierced only if state agents either act

outside the scope of their employment, or act ‘in bad faith or with malicious

purpose or in a manner exhibiting wanton and willful disregard of human

rights, safety, or property.’” Eiras v. Fla., 239 F. Supp. 3d 1331, 1343 (M.D. Fla.

2017) (quoting § 768.28(9)(a)).

      Most definitions of willful or wanton conduct require that it appear
      that the defendant had knowledge of existing conditions, was
      conscious from such knowledge that injury would likely or
      probably result from his conduct, and with reckless indifference to
      the consequences consciously and intentionally does some
      wrongful act or omits to discharge some duty which produces the
      injurious result.




                                        26
Lemay v. Kondrk, 923 So. 2d 1188, 1191 (Fla. 5th DCA 2006) (determining that

the proper standard to evaluate sovereign immunity at the summary judgment

stage is to determine whether a reasonable trier of fact could possibly conclude

that the conduct was willful and wanton).

      However, § 768.28 waives sovereign immunity for state agencies and

municipalities by making them vicariously liable for their employees’ and

agents’ good faith actions taken in the course and scope of their employment.

§ 768.28(9)(a). The statute states:

      The exclusive remedy for injury or damage suffered as a result of
      an act, event, or omission of an officer, employee, or agent of the
      state or any of its subdivisions or constitutional officers shall be by
      action against the governmental entity, or the head of such entity
      in her or his official capacity, . . . unless such act or omission was
      committed in bad faith or with malicious purpose or in a manner
      exhibiting wanton and willful disregard of human rights, safety,
      or property.

Id. Therefore, if Spicher was only negligent, then he is immune under § 768.28,

but Woods, as the Sheriff of Marion County, would face liability.

      A genuine dispute of material fact exists whether Spicher consciously and

recklessly disregarded a known risk of serious injury—making statutory

immunity unavailable at this stage of the litigation. See Lemay, 923 So. 2d at

1191. Multiple witnesses claim that Spicher walked up to Mr. Timson and Mrs.

VanEs and, without checking Anthony for signs of life, ordered them to stop

CPR. (Docs. 47-1 at 78, 140–41; 48-3 at 36–37). Although Spicher recalls a



                                        27
different version of events, this factual dispute precludes summary judgment.

Fed. R. Civ. P. 56(a).

            2. There is a genuine dispute of material fact concerning whether

Spicher’s actions proximately caused Anthony’s death.

      Spicher and Woods argue that regardless of immunity, summary

judgment should be entered in their favor because Waldron cannot prove that

Anthony would have lived had Spicher not interrupted CPR. (Doc. 45 at 6–16).

However, Defendants’ argument fails because there is a genuine dispute about

how long Anthony was hanging and whether continuous CPR could have

changed the outcome.

      To succeed on her wrongful death claim, Waldron must prove that

Spicher’s actions proximately caused Anthony’s death. See § 768.19, Fla. Stat.

(2017). Where reasonable persons may disagree on the issue of proximate

causation, the question should be decided by the jury. City of Pinellas Park v.

Brown, 604 So. 2d 1222, 1228 (Fla. 1992). Waldron’s expert, Dr. Mazyar

Rouhani, opined that “[Anthony] would have survived the hanging and may

have been neurologically intact if he would have continued to receive continuous

CPR by [the] bystander[s] and EMS.” (Doc. 41-1 at 3). This statement creates a

genuine dispute of material fact concerning whether Spicher’s action of halting

CPR proximately caused Anthony’s death. That Defendants’ expert, Dr. Kris




                                      28
Sperry, believes differently, (Doc. 42-1 at 5), puts the issue in dispute—it does

not resolve it in their favor.

      Given the current state of the record, proximate causation is a jury

question, and Spicher and Sheriff Woods are not entitled to summary judgment.

III. DAUBERT MOTIONS

      Each side seeks to exclude, or at least limit, the opinions of the other side’s

expert. (Docs. 41; 42). Federal Rule of Evidence 702 governs the admissibility

of expert testimony. Recently, the Court conducted an in-depth analysis of

Daubert v. Merrell Dow Pharmaceutical Inc., 509 U.S. 579, 593 (1993) and the

requirements of Rule 702 in Silcox v. Hunter, No. 3:16-CV-1509-J-32MCR, 2018

WL 3633251, at *9 (M.D. Fla. July 31, 2018). For brevity, the Court will adopt

its Daubert and Rule 702 discussion from Silcox and will proceed directly to the

analysis.

      A. Motion to Exclude Rouhani

      Defendants seek to exclude Waldron’s expert, Dr. Mazyar Rouhani, on the

basis that his opinions are inadmissible because they are unreliable and will

not assist the trier of fact. (Doc. 41 at 9–13). Rouhani is an emergency medicine

physician and has chaired and directed emergency medicine departments at

several healthcare institutions. (Doc. 43-1). He has also taught at several

medical schools and has conducted medical research. (Doc. 43-1 at 2–3). His

primary opinion is “that Anthony Ybarra would have survived the hanging and


                                         29
may have been neurologically intact if he would have continued to receive

continuous CPR by bystander and EMS.” (Doc. 41-1 at 3). However, Defendants

assert that this opinion has not been tested, was not subjected to peer review,

is unsupportable because Rouhani’s experience concerning hanging victims is

lacking, and is only based on the temporal relationship of Spicher’s command

to Anthony’s death, which without more is insufficient. (Doc. 41 at 9–12).

Defendants do not dispute that Rouhani is qualified, thus, only the reliability

and helpfulness criteria are at issue.

            1. Rouhani’s opinions are reliable.

       Waldron must demonstrate that Rouhani’s opinions are reliable. U.S. v.

Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004) (en banc). Defendants assert that

Rouhani’s opinions are inadmissible because they are based on flawed

reasoning and speculation. (Doc. 41 at 5). First, they argue that Rouhani has

made no assumption about how long Anthony was hanging, but that such

information is critical to determine whether Anthony could have survived had

he received continuous CPR. (Doc. 41 at 5–6). However, Rouhani stated that he

did not need to make an assumption about how long Anthony had been hanging

because his opinions were based on Anthony’s condition as relayed by the

bystanders, paramedics, and hospital personnel. (Doc. 41-2 at 58). Rouhani

stated that Anthony’s legs were moving when he was found, (Doc. 41-2 at 55–

56); (see also Doc. 47-1 at 72–73 (stating that Anthony was still swaying when


                                         30
his mother reached him)), and that he did not have lividity or pooling, (Doc. 41-

2 at 118). These two factors, along with others, indicate to Rouhani that

Anthony had not been hanging for a prolonged period. (Doc. 41-2 at 55–56).

Rouhani, based on his experience, believes that regardless of how long Anthony

was actually hanging, his condition when found indicates that he could have

survived had he received continuous CPR and other hospital care. (Docs. 41-1;

42-1 at 55–56, 118).

      Second, Defendants contend that Rouhani’s opinions are speculative and

flawed because “Rouhani cannot express any opinion within either a reasonable

degree of probability or certainty as to what [Anthony’s] condition would have

been if CPR would have continued.” (Doc. 41 at 7). Defendants are correct in

that Rouhani cannot put a numerical probability on Anthony’s survival had

CPR been continuous. However, Rouhani states that if you have two victims

who go into cardiac arrest: “If you get continuous CPR as opposed to interrupted

CPR, the patient with continuous CPR would have a better neurologic outcome

and perhaps survive and walk out of the hospital. If you have interrupted CPR,

all the studies show that you have a worse outcome.” (Doc. 41-2 at 67). Rouhani

relies on several studies that provide statistics for resuscitation efforts and

hospital care. 16 (Docs. 41-1 at 3; 41-2 at 85–86); cf. Frazier, 387 F.3d at 1265



       Defendants take issue with Rouhani’s statement that “Palm Beach
      16

County Fire Rescue reports 1 out of 3 ROSC patients leave the hospital

                                       31
(stating that an expert’s opinion on an “unclear, imprecise and ill-defined”

probability was properly excluded because the expert could offer no reliable

foundation or basis for his opinion). Therefore, Rouhani has “good grounds” for

his opinion. See id. at 1261.

      Next, Defendants contend that Rouhani’s opinions are unreliable because

they have not been tested and were not subject to peer review. (Doc. 41 at 9).

However, testing or peer review of a scientific opinion is not required. See

Frazier, 387 F.3d at 1262 (stating that the Daubert reliability factors are

illustrative and not exhaustive); see also Daubert, 509 U.S. at 593 (stating that

testing and peer review are “relevant, though not dispositive, consideration[s]

in assessing” the reliability of scientific expert evidence). Here, Rouhani relied

on eight studies and his professional experience to reach his opinions, (Doc. 41-

2 at 82–89), and Defendants have not argued that these studies lack scientific

validity. See Daubert, 509 U.S. at 593–95.

      Lastly, Defendants attack the reliability of Rouhani’s opinions on the

basis that they are founded on unreliable methodology. (Doc. 41 at 10).



neurologically intact. This number is even greater in certain areas like Palm
Beach Gardens which reports 56% year to date,” (Doc. 41-1 at 3), because
Rouhani learned this information via a phone call with the medical director of
Palm Beach County Fire Rescue and not from any scientific study. However,
Rouhani stated in his deposition that the publication of this study was
forthcoming. (Doc. 41-2 at 84). If Rouhani intends to rely upon this study, it
must be timely produced to Defendants.


                                       32
Specifically, Defendants contend that: (1) Rouhani’s limited experience with

hanging victims is insufficient to form the basis of his opinion; and (2) Rouhani’s

opinion cannot establish causation solely because Spicher’s command was given

in close temporal proximity to Anthony’s death. (Doc. 41 at 11–12).

      Defendants state that “Rouhani’s limited experience with hanging

resuscitations, casual conversation with another medical professional cannot

[sic] be a widespread accepted theory for offering such speculative opinions.”

(Doc. 41 at 11). Defendants fail to mention the eight cited studies in Rouhani’s

report, (Doc. 41-1 at 4–5), and the hundreds of other reports and specialized

knowledge that Rouhani relied upon, (Docs. 41-2 at 21, 88, 113; 43-1 at 2–3). It

is the combination of Rouhani’s experience and these studies that form the basis

of his opinions. The director of the emergency medicine department at a

renowned hospital has a vested interest in understanding the importance of

administering continuous CPR, even if he is unable to observe those patients’

outcomes because they are elevated to higher levels of care.

      Next, Defendants argue that the temporal proximity of Spicher’s actions

to Anthony’s death is insufficient to establish that Spicher’s actions caused

Anthony’s death. (Doc. 41 at 12 (citing Guinn v. AstraZeneca Pharm. LP, 602

F.3d 1245, 1254 (11th Cir. 2010)). However, this proposition from Guinn is

inapplicable. To the contrary here, the temporal proximity of Spicher’s actions

to Anthony’s death is vital to causation. The parties dispute whether Anthony


                                        33
could have lived had Spicher not interrupted CPR, and the timing of Spicher’s

actions is a disputed material fact. Thus, Rouhani can appropriately formulate

his opinions from the timeline of events in concert with his experience and

scientific research. Therefore, Rouhani’s opinions are reliable.

            2. Rouhani’s opinions will assist the trier of fact.

      To assist the trier of fact, expert testimony must concern matters beyond

the understanding of the average juror. Frazier, 387 F.3d at 1262. Defendants

contend that Rouhani’s opinions should be excluded as unhelpful to the jury

because he improperly opines on the credibility of other witnesses. (Doc. 41 at

13). However, such contentions are not reasons to exclude his testimony.

      Rouhani’s opinions concerning the harms of interrupting CPR are not

within the knowledge of an average juror and are therefore helpful. See Frazier,

387 F.3d at 1262. Rouhani states in his deposition that he disbelieved some of

Spicher’s statements because they were contradicted by other evidence in the

case. (Doc. 41-2 at 60–62). Rouhani can make reasonable assumptions in

formulating his opinions, Maiz v. Virani, 253 F.3d 641, 666–67 (11th Cir. 2001),

and those assumptions can be attacked through cross-examination and the

presentation of contrary evidence, Rosenfeld v. Oceania Cruises, Inc., 654 F.3d

1190, 1194 (11th Cir. 2011). Rouhani’s opinions will be helpful to the jury and

are admissible.




                                        34
      B. Motion to Exclude Sperry

      Waldron seeks to exclude Defendant’s expert, Dr. Kris Sperry, claiming

that he: (1) is unqualified to render opinions on the circumstances leading to

Anthony’s death and the medical treatment subsequently given; (2) has failed

to show how his experience supports his conclusions; and (3) will confuse the

jury. (Doc. 42).

             1. Sperry is qualified to testify.

      Sperry is a medical doctor certified in anatomic and clinical pathology,

(Doc. 45-1 at 35–36), and worked as a medical examiner for more than thirty

years, (Doc. 44-1 at 2). Throughout his career, Sperry saw more than one

thousand hanging deaths and possibly two thousand. (Doc. 45-1 at 41). He has

been a professor in the pathology department at the University of New Mexico

School of Medicine, Emory University School of Medicine, and the Medical

College of Georgia. (Doc. 44-1 at 2–3). Sperry has reviewed approximately thirty

to fifty cases involving the hanging of an individual under the age of eighteen.

(Doc. 45-1 at 47–48). He has published articles and given lectures on

asphyxiation. (Doc. 44-1 at 7–23). Sperry’s experience makes him qualified to

render an opinion on when and how Anthony died, something he did in the

regular course of his employment of more than thirty years.




                                         35
            2. Sperry’s opinions are reliable.

      Waldron asserts that Sperry’s opinions are unreliable because he does not

show how his experience supports his conclusions and that he fails to cite any

studies. (Doc. 42 at 5–8). Defendants contend that Sperry explains how his

experience led to his opinions. (Doc. 44 at 11–14).

      Sperry’s opinion that Anthony had sustained irreversible brain death

before Spicher arrived is admissible. See Frazier, 387 F.3d at 1262. Sperry said

that he reviewed medical records, autopsy reports, and tissue slides to

determine the cause and manner of death, an approach he used more than one

thousand times during his career. (Doc. 45-1 at 49). His ample experience in

determining the manner and cause of death in hangings using the same

procedures here makes his opinions reliable. (Doc. 45-1 at 41, 47–48). Waldron

also attacks Sperry’s statement that “[f]or many years the survival in these

cases was dismal, being consistently less than 5%.” (Doc. 42-1 at 6). Waldron

asserts that Sperry could not name any study that supports that statistic. (Doc.

42 at 8–9). Defendants contend that Sperry relies upon many medical studies

he has read, and that Waldron failed to ask for the articles during Sperry’s

deposition or through discovery. (Doc. 44 at 12).

      Sperry will need to further explain the basis for his statistical opinions if

they are to be admissible. See Frazier, 387 F.3d at 1265. Despite Defendants’

contention that Waldron had an opportunity to ask Sperry about the studies


                                        36
and failed, the burden of proving an expert’s reliability is on the party offering

his opinions—in this case Defendants. See Cook ex rel. Estate of Tessier v.

Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1107 (11th Cir. 2005). If Defendants

seek to introduce this opinion during trial, the Court will allow voir dire outside

the presence of the jury to examine the reliability of the “less than 5%” opinion.

            3. Sperry’s opinions will help the trier of fact.

      Waldron argues that Sperry’s opinions are unhelpful to the trier of fact.

(Doc. 42 at 10–11). But, the likelihood of someone surviving a hanging is not

information known by the average juror, and as such, Sperry’s opinions will be

helpful to the jury. See Frazier, 387 F.3d at 1262. Therefore, they are helpful to

the jury and admissible. 17

IV. CONCLUSION

      Accordingly, it is hereby

      ORDERED:

      1. Defendant Woods’s Motion for Summary Judgment, (Doc. 45), is

DENIED.

      2. Defendant Spicher’s Motion for Summary Judgment, (Doc. 48), is

DENIED.



      17Neither party asserted Rule 403, Federal Rules of Evidence, as a
ground to exclude the other side’s expert testimony. See Frazier, 387 F.3d at
1263.


                                        37
        3. Defendants’ Motion to Exclude Opinions of Plaintiff’s Expert, (Doc. 41),

is DENIED.

        4. Plaintiff’s Motion to Strike or Limit Opinion Testimony Regarding

Defendants’ Expert, (Doc. 42), is DENIED.

        5. Not later than October 26, 2018, the parties shall file a joint notice

stating the trial term they are requesting. The Court will do its best to

accommodate the parties’ request. In the notice, the parties should also inform

the Court whether a settlement conference with the magistrate judge would be

beneficial.

        DONE AND ORDERED in Jacksonville, Florida this 5th day of October,

2018.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

jb
Copies to:

Counsel of record




                                         38
